Title: III. Washington’s Address to Congress Resigning his Commission, [23 December 1783]
From: Washington, George
To: Continental Congress


          
            Mr. President
            [23 Dec. 1783]
          
          The great events on which my resignation depended having at length taken place; I have now the honor of offering my sincere Congratulations to Congress and of presenting myself before them to surrender into their hands the trust committed to me, and to claim the indulgence of retiring from the Service of my Country.
          Happy in the confirmation of our Independence and Sovereignty, and pleased with the opportunity afforded the United States of becoming a respectable Nation, I resign with satisfaction the Appointment I accepted with diffidence. A diffidence in my abilities to accomplish so arduous a task, which however was superseded by a confidence in the rectitude of our Cause, the support of the Supreme Power of the Union, and the patronage of Heaven.
          The Successful termination of the War has verified the most sanguine expectations, and my gratitude for the interposition of  Providence, and the assistance I have received from my Country-men, encreases with every review of the momentous Contest.
          While I repeat my obligations to the Army in general, I should do injustice to my own feelings not to acknowledge in this place the peculiar Services and distinguished merits of the Gentlemen who have been attached to my person during the War. It was impossible the choice of confidential Officers to compose my family should have been more fortunate. Permit me Sir, to recommend in particular those, who have continued in Service to the present moment, as worthy of the favorable notice and patronage of Congress.
          I consider it an indispensable duty to close this last solemn act of my Official life, by commending the Interests of our dearest Country to the protection of Almighty God, and those who have the superintendence of them, to his holy keeping.
          Having now finished the work assigned me, I retire from the great theatre of Action; and bidding an Affectionate farewell to this August body under whose orders I have so long acted, I here offer my Commission, and take my leave of all the employments of public life.
        